969 A.2d 1065 (2009)
198 N.J. 503
In the Matter of Andrew M. KIMMEL, an Attorney at Law.
Supreme Court of New Jersey.
March 25, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-170, recommending that ANDREW M. KIMMEL, formerly of CEDAR KNOLLS, who was admitted to the bar of this State in 1968, and who has been temporarily suspended from the practice of law since May 24, 2006, be disbarred for his violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.5(a) (charging excessive fees), RPC 1.15(a) (knowing misappropriation of funds), RPC 1.15(b) (failure to remit funds to third party), RPC 3.3(a)(1) (lack of candor toward tribunal), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice) and Rule 1:20-20 (failure to comply with rules governing suspended attorneys);
And ANDREW M. KIMMEL having been ordered to show cause why he should not be disbarred or otherwise disciplined in this matter;
And the Court having determined from its review of the matter that a prospective three-year suspension from the practice of law, together with certain conditions, is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that ANDREW M. KIMMEL is suspended from the practice of law for a period of three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to the practice of law, respondent shall provide proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that prior to reinstatement to practice, respondent shall reimburse the New Jersey Lawyers' Fund for Client Protection for all claims paid on account of his dishonest conduct pursuant to Rule 1:28-3; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*1066 ORDERED that pursuant to Rule 1:20-20(e), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.